DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2014/0159255).
[claim 1] A display substrate (fig. 1a-1d, 5, [0043], note that the embodiment of fig. 5a-b may incorporate any of the previous contact pad structures, such as in fig. 1a-d, [0049] ), comprising: a base substrate (10, fig. 1a-d, [0043]), comprising a bonding region (e.g. depicted in fig. 1b); and a connection terminal located in the bonding region of the base substrate, the connection terminal comprising a first conductive layer (the conductive adhesive material that contacts/bonds with the metal contact 110 and which fills the opening 132 of the BA region, fig. 1c-d, [0032])  and a second conductive layer (110, 120 including C1,C2, T1, T2, and S1-S4, fig. 1b-d) being in contact with each other, wherein the first conductive layer and the second conductive layer are overlapped with each other in a direction perpendicular to the base substrate (fig. 1b-d).
[claim 2] The display substrate according to claim 1, wherein an orthographic projection of the first conductive layer on the base substrate and an orthographic projection of the second conductive layer on the base substrate are different in at least one of shape and size (fig. 1c-d).
[claim 3] The display substrate according to claim 1, wherein the first conductive layer is located on a side of the second conductive layer away from the base substrate (fig. 1b-d), an orthographic projection of the first conductive layer on the base substrate is smaller than an orthographic projection of the second conductive layer on the base substrate (fig. 1c-d), and the orthographic projection of the first conductive layer on the base substrate is completely located within the orthographic projection of the second conductive layer on the base substrate (1b-d).
[claim 9] The display substrate according to claim 1, wherein at least one of the first conductive layer and the second conductive layer comprises a plurality of sub-conductive layers (e.g. the second conductive layer comprises 110, 120 including C1,C2, T1, T2, and S1-S4, fig. 1b-d) .
 [claim 11] The display substrate according to claim 1, wherein the connection terminal is configured to be electrically connected with a circuit board (a driving chip, [0032]).
 [claim 13] A manufacturing method of the display substrate according to claim 1, comprising: providing the base substrate (fig. 1a-1d, 5); and providing the connection terminal in the bonding region of the base substrate (fig. 1a-1d, 5).


Claim(s) 1, 2, 4-6, 11-16, and 18-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2017/0271415).
[claim 1] A display substrate (fig. 7b), comprising: a base substrate (211, fig. 7b), comprising a bonding region (205, fig. 7b); and a connection terminal (205, fig. 7b) located in the bonding region of the base substrate, the connection terminal comprising a first conductive layer (layer of 205 that corresponds to the “source/drain” layer of the transistors of the display region 201, fig. 7b, see e.g. 304a, 305b, fig. 10a, [0141])  and a second conductive layer (layer of 205 that corresponds to the “gate” layer of the transistors of the display region 201, fig. 7b, see e.g. 301, fig. 10a, [0141])  being in contact with each other, wherein the first conductive layer and the second conductive layer are overlapped with each other in a direction perpendicular to the base substrate (fig. 7b).
[claim 2] The display substrate according to claim 1, wherein an orthographic projection of the first conductive layer on the base substrate and an orthographic projection of the second conductive layer on the base substrate are different in at least one of shape and size (fig. 7b).
 [claim 4] The display substrate according to claim 1, wherein the base substrate further comprises a display region (201, fig. 7b) which is not overlapped with the bonding region (205, fig. 7b), a thin film transistor (221b or 231/232, fig. 7b) and a pixel electrode (117, fig. 7b)  are located in the display region, and the thin film transistor comprises a gate electrode and a source-drain electrode [0115].
[claim 5] The display substrate according to claim 4, wherein the first conductive layer is electrically connected with the thin film transistor (e.g. connected with 231 or 
[claim 6] The display substrate according to claim 4, wherein the second conductive layer and the gate electrode are located in a same layer and made of a same material [0141], and the first conductive layer and the source-drain electrode are located in a same layer and made of a same material [0141].
[claim 11] The display substrate according to claim 1, wherein the connection terminal is configured to be electrically connected with a circuit board (a driving chip, [0032]).
[claim 12]  A display device, comprising: the display substrate according to claim 1; a circuit board (207, fig. 7b, [0108][0031]) comprising a metal terminal (the connection point of 207/209 where Au is coated [0141], fig. 7b); and a conductive film (209, fig. 7b, comprising a nickel layer, [0141]) connecting the metal terminal and the connection terminal.
[claim 13] A manufacturing method of the display substrate according to claim 1, comprising: providing the base substrate (fig. 1a-1d, 5); and providing the connection terminal in the bonding region of the base substrate (fig. 1a-1d, 5).
[claim 14] The manufacturing method according to claim 13, wherein the base substrate further comprises a display region (201, fig. 7b) which is not overlapped with the bonding region (205, fig. 7b), a thin film transistor (221b, fig. 7b) and a pixel electrode (117, fig. 7b)  are located in the display region, and the thin film transistor comprises a gate electrode and a source-drain electrode [0141].
[claim 15] The manufacturing method according to claim 14, wherein providing the connection terminal in the bonding region of the base substrate comprises: synchronously providing the second conductive layer and the gate electrode of the thin film transistor on the base substrate by using a first patterning process ([0141], fig. 7b); and synchronously providing the first conductive layer and the source-drain electrode of the thin film transistor on a side of the second conductive layer away from the base substrate by using a second patterning process ([0141], fig. 7b).
[claim 16] The manufacturing method according to claim 14 (in this interpretation, the interpretation of the first and second conductive layers may be flipped), wherein providing the connection terminal in the bonding region of the base substrate comprises: synchronously providing the first conductive layer and the source-drain electrode of the thin film transistor on the base substrate by using a second patterning process ([0141], fig. 7b); and synchronously providing the second conductive layer and the gate electrode of the thin film transistor on a side of the first conductive layer away from the base substrate by using a first patterning process ([0141], fig. 7b).
 [claim 18] The display substrate according to claim 2, wherein the base substrate further comprises a display region (201, fig. 7b) which is not overlapped with the bonding region (205, fig. 7b), a thin film transistor (221b, fig. 7b) and a pixel electrode (117, fig. 7b)  are located in the display region, and the thin film transistor comprises a gate electrode and a source-drain electrode [0115] 
[claim 19] The display substrate according to claim 18, wherein the second conductive layer and the gate electrode are located in a same layer and made of a .

Claim(s) 1, 2, 4, 7, 9, 10, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki2 (US 8,436,350).
[claim 1] A display substrate (fig. 3a-c, 4a-c, field of invention), comprising: a base substrate (100, fig. 3a, 4c), comprising a bonding region (elements to the right of B2 in fig. 4c); and a connection terminal (elements to the right of B2 in fig. 4c) located in the bonding region of the base substrate, the connection terminal comprising a first conductive layer (121, fig. 3a that results in the element to the right of B2 in fig. 4c OR 112,113,114, fig. 3c that results in the elements to the right of B2 in fig. 4c)  and a second conductive layer (128 in fig. 4c OR 112,113,114, fig. 3c that results in the elements to the right of B2 in fig. 4c)  being in contact with each other, wherein the first conductive layer and the second conductive layer are overlapped with each other in a direction perpendicular to the base substrate (fig. 4c).
[claim 2] The display substrate according to claim 1, wherein an orthographic projection of the first conductive layer on the base substrate and an orthographic projection of the second conductive layer on the base substrate are different in at least one of shape and size (fig. 4c).
[claim 4] The display substrate according to claim 1, wherein the base substrate further comprises a display region (elements to the left of B2 in fig. 4c) which is not overlapped with the bonding region (fig. 4c), a thin film transistor (170, fig. 4a) and a pixel electrode (110, fig. 4c)  are located in the display region, and the thin film transistor 
[claim 7] The display substrate according to claim 4, wherein the second conductive layer (128, fig. 4c) and the pixel electrode (110, fig. 4c) are located in a same layer and made of a same material ( lines 22-45, col. 17), and the first conductive layer (112,113,114, fig. 3c that results in the elements to the right of B2 in fig. 4c) and the source-drain electrode (112,113,114, fig. 3c that results in the elements to the between A1 and A2 in fig. 4c) are located in a same layer and made of a same material.
 [claim 9] The display substrate according to claim 1, wherein at least one of the first conductive layer and the second conductive layer comprises a plurality of sub-conductive layers (e.g. 112,113,114, fig. 3c that results in the elements to the right of B2 in fig. 4c).
[claim 10] The display substrate according to claim 9, wherein the first conductive layer (112,113,114, fig. 3c that results in the elements to the right of B2 in fig. 4c) comprises a stacked layer of Ti/Al/Ti (lines 19-43, col. 9), and the second conductive layer (128, fig.  4c) comprises at least one of molybdenum and indium tin oxide (lines 22-45, col. 17).
 [claim 18] The display substrate according to claim 2, wherein the base substrate further comprises a display region (elements to the left of B2 in fig. 4c)  which is not overlapped with the bonding region (fig. 4c), a thin film transistor (170, fig. 4a) and a pixel electrode (110, fig. 4c)  are located in the display region, and the thin film transistor comprises a gate electrode and a source-drain electrode (112,113,114, fig. 3c that results in the elements to the between A1 and A2 in fig. 4c)  
[claim 19] The display substrate according to claim 18, wherein the second conductive layer (121, fig. 3a that results in the element to the right of B2 in fig. 4c) and the gate electrode (101, fig. 3a that results in the element between A1 and A2 in fig. 4c) are located in a same layer and made of a same material (fig. 3a), and the first conductive layer (112,113,114, fig. 3c that results in the elements to the right of B2 in fig. 4c)  and the source-drain electrode (112,113,114, fig. 3c that results in the elements to the between A1 and A2 in fig. 4c) are located in a same layer and made of a same material.
[claim 20] The display substrate according to claim 18, wherein the second conductive layer (128, fig. 4c) and the pixel electrode (110, fig. 4c) are located in a same layer and made of a same material ( lines 22-45, col. 17), and the first conductive layer (112,113,114, fig. 3c that results in the elements to the right of B2 in fig. 4c) and the source-drain electrode (112,113,114, fig. 3c that results in the elements to the between A1 and A2 in fig. 4c) are located in a same layer and made of a same material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2017/0271415) in view of Li (US 2014/0159255).
Yamazaki discloses the device and method of claim 4 and 14 above but does not disclose a touch electrode wherein the touch electrode is the same layer and has the same material as the second conductive layer.   
Li discloses a display device which discloses a touch electrode  (522A, fig. 5b, [0048]) wherein the touch electrode is the same layer and has the same material (note that that both 522A and 532 are transparent conductive material such as ITO [0048][0049]) as the second conductive layer (532, fig. 5b, [0049]).
It would have been obvious to one ordinary skill in the art before the time of filing to have used Li’s touch electrode configuration in Yamazaki in order to allow for the use of a touch sensor in Yamazaki’s device.

With this modification Yamazaki discloses:
 [claim 8] The display substrate according to claim 4, further comprising a touch electrode (upon modification), wherein the second conductive layer and a touch electrode are located in a same layer and made of a same material (upon modification), and the first conductive layer and the source-drain electrode are located in a same layer and made of a same material ([0141] of Yamazaki).
[claim 17] The manufacturing method according to claim 14, wherein the display substrate further comprises a touch electrode (upon modification) located on the base substrate, providing the connection terminal in the bonding region of the base substrate comprises: synchronously providing the first conductive layer and the source-drain electrode of the thin film transistor on the base substrate by using a second patterning process ([0141] of Yamazaki); and synchronously providing the second conductive layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898